Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on May 6, 2021.  
Claim 1 has been cancelled.
Claims 2-31 are pending.
Claims 2-31 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Response to Amendments
The claim amendments and Applicant’s arguments filed on May 6, 2021 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance as the claimed invention after amendments is still taught by the reference Konami (JP-5993277-B2). Examiner’s rejection rationale is set forth in session “Claim Rejection – 35 U.S.C. 102” below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 9-22 and 24-31 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over the Japanese patent document JP-5993277-B2 filed by Konami Digital Entertainment Co Ltd., hereinafter referred to as “Konami”.
Regarding claim 2, Konami disclosed a display method executed by a processor of a terminal (Konami, Fig. 1, user terminal 100-1 anticipates “a terminal”) that is configured to exchange contents with a plurality of terminals, the plurality of terminals including a first terminal of a first user (Konami, Fig. 1 disclosed terminals 100-1, 100-2, 100-3 and Figs. 3-5 disclosed display methods) and a second terminal of a second user (Konami, Figs. 12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 respectively. 100-1 could anticipate the first terminal in the claim, and 100-3 could anticipate the second terminal), the display method comprising: 
associating, by the processor of the terminal, second information with the first user, the second information being different from first information registered by the first user (Konami, [0008], “a management part (157) for managing the 1 user information registered by the registration part and the 2 user information acquired by the acquisition part in association with identification information for uniquely identifying the 2 user”; here the “1 user information” corresponds to “second information” in the claim and the “2 user information” corresponds to “first information” in the claim); 
displaying, by the processor of the terminal, the second information and third information in a display area of the terminal based on an input by a user of the terminal, the third information being information associated with the second user of the second terminal (Konami, Figs. 8, 11-12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 that belongs to two different users; on terminal 100-1, users B and C are displayed using their aliases found in Fig. 8; similarly on terminal 100-3, users B and C are displayed using their aliases found in Fig. 13);
displaying, by the processor of the terminal, first content in the display area of the terminal when the second information is selected by the user of the terminal, the first content including first destination user information, the first destination user information including the second information and indicating the first user associated with the second information as a destination user of the first content (Konami, [0010], “in the display device described above, the display control unit is configured such that, in the display device, identification information that uniquely identifies the 3 user selected in the input unit is associated with a message transmitted by the transmission unit.  The 1 user information corresponding to the identification information registered by the registration unit is displayed on the display unit in association with the message to be transmitted as the information indicating the 2 user’s 3 user”; “the 2 user information corresponding to the identification information acquired by the acquisition unit id displayed on the display unit in association with the message to be transmitted as information indicating the 2 user as the 3 user information”); and 
Konami, Fig. 2 and corresponding descriptions disclosed that terminal 200 sends a message to multiple terminals 100-1 to 100-3, and terminal 100-2 also sends messages to multiple terminals 100-1 and 100-3.  [0016], “a reception procedure for receiving a message transmitted from another device, and in the display control procedure, a plurality of the 2 users registered in the group are included in the message received by the reception procedure.  In a case where identification information for uniquely identifying a 3 user selected as a response partner is associated, the 1 user information corresponding to the identification information registered by the registration procedure is used as information indicating the 2 user 3.” This implies that the identification information for uniquely identifying a 3 user is included in the message transmitted from another device; see [0043] and Figs. 8-21 for additional disclosure). 
Regarding claims 3 and 18, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the displaying the second information and third information includes displaying the second information and the third information in the display area of the terminal based on a first input by the user of the terminal, the first input being a part of the input by the user of the terminal (Konami, Figs. 8, 9, 11-14 and 18021 and [0016, 0017, 0041, 0042]). 
Claim 16 recites subject matter found in claims 2 and 3 in the same method form, therefore the rejection rationale for claims 2 and 3 applies to claim 16.
Claim 17 recites subject matter found in claim 2 in storage medium form instead of method form, therefore the rejection rationale for claim 2 applies to claim 17.
Claim 31 recites subject matter found in claims 2 and 3 in the storage medium form instead fo method form, therefore the rejection rationale for claims 2 and 3 applies to claim 16.
Regarding claims 4 and 19, Konami disclosed the subject matter as claimed in claims 3 and 18, respectively.
Konami further disclosed wherein the first content further includes first content information input by the user of the terminal, and the second content further includes second content information input by the user of the terminal (Konami, Fig. 3 and Fig. 5). 
Regarding claims 5 and 20, Konami disclosed the subject matter as claimed in claims 3 and 18, respectively.
Konami further disclosed wherein the second information is selected by the first user who has been selected by the user of the terminal (Konami, Figs. 8 and 20 and their corresponding written description), and the first user is associated with the second information displayed in the display area of the terminal (Konami, Fig. 3, Fig. 5, Figs. 13-15 and corresponding written descriptions). 
Regarding claims 6 and 21, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the displaying the second information and third information includes displaying the second information and the third information in the display area of the terminal based on a first input by the user of the terminal, the first input being a part Konami, Figs. 8, 11-12); and 
the display method further includes deleting, by the processor of the terminal, from the display area of the terminal, the third information displayed in the display area of the terminal based on a second input representing at least part of the second information from the user of the terminal (Konami, Figs. 12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 that belongs to two different users, where the same user B has two different display names on terminal 100-1 and terminal 100-3; Konami also disclosed in [0012] that “in the case where the identification information identifying the 3 user is associated with the message received by the receiving unit and the identification information does not match the identification information uniquely identifying the 1 user, the received message is not displayed on the display unit”). 
Regarding claims 7 and 22, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Konami further disclosed wherein the deleting includes deleting the third information from the display area of the terminal in response to the second input including information different from the third information (Konami, [0012]). 
Regarding claims 9 and 24, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Konami further disclosed wherein, in response to the second user of the second terminal associating the first user with third destination user information by the second terminal, the information related to the first content further includes information for displaying a third content in a display area of the second terminal, the third content including the third destination user Konami, Figs. 12-14 and 19-20 disclosed the screens of a second terminal 100-3 where the same user B are displayed using a different alias that is set by the second user C of the terminal 100-3). 
Regarding claims 10 and 25, Konami disclosed the subject matter as claimed in claims 9 and 24, respectively.
Konami further disclosed wherein a display mode of the second content displayed in the display area of the first terminal and a display mode of the third content displayed in the display area of the second terminal are different from each other (Konami, Figs. 12 and 14 show the different screen displays on two difference terminals 100-1 and 100-3; where the same user B is displayed under different aliases). 
Regarding claims 11 and 26, Konami disclosed the subject matter as claimed in claims 4 and 19, respectively.
Konami further disclosed wherein the first input is an input of a symbol (Konami, Fig. 4 and Fig. 12). 
Regarding claims 12 and 27, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein a display mode of the first content displayed in the display area of the terminal and a display mode of the second content displayed in the display area of the first terminal are different from each other (Konami, Figs. 12 and 14 show the different screen displays on two difference terminals 100-1 and 100-3).
Regarding claims 13 and 28, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami, Figs. 1-2, “server device 200”). 
Regarding claims 14 and 29, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the first information is a first user name registered by the first user, and the second information is a second user name associated with the first user by the user of the terminal (Konami, Figs. 8-9 shows the different user names/id associated with a user). 
Regarding claims 15 and 30, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed displaying a content transmitted from each of the plurality of terminals and the first content in the display area of the terminal in chronological order (Konami, Fig. 14 shows a screen on terminal 100-3 that displays content in chronological order). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Konami as applied to claims 6 and 21 above, and further in view of Virtunen et al. (US 2014/0115070).
Regarding claims 8 and 23, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Virtunen disclosed in Figs. 5a-5d and [0096-0102] that as the user types more characters in, the number of matching items is reduced and the unmatched items are deleted from the candidate list until one match is selected by the user. This is substantially the same as what is being claimed).
One of ordinary skill in the art would have been motivated to combine Konami and Virtunen because Konami’s group message app has the need for entering the name of the recipient user using keyboard therefore can adopt Virtunen’s the character matching mechanism to save time in finding the user in the contact list.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        8/9/2021